EXHIBIT TERMINATION OF TERM LOAN AGREEMENT THIS TERMINATION AGREEMENT (this "Termination") is made and entered into as of April 8, 2010, by and between (i) CALPETRO TANKERS (BAHAMAS III) LIMITED, a company organized under the laws of the Bahamas (the "Owner"), and (ii) CALIFORNIA PETROLEUM TRANSPORT CORPORATION, a company organized under the laws of the state of Delaware ("CPTC"), to the term loan agreement dated as of April 1, 1995 between the Owner and CPTC (the "Loan Agreement").Capitalized terms used herein without definition shall have the respective meanings ascribed thereto (or incorporated by reference) in the Loan Agreement, which also contains rules of usage that apply to terms defined therein and herein. W I T N E S S E T H: WHEREAS, Front Voyager Inc. (the "Charterer") and the Owner have entered into a bareboat charter dated as of March 31, 2006 (the "Charter") in respect of the Bahamian registered vessel
